J-S28019-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    SCOTT POLLAZZI                             :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellant               :
                                               :
                                               :
                v.                             :
                                               :
                                               :
    KRISTIN POLLAZZI                           :   No. 375 EDA 2021

                   Appeal from the Order Entered January 27, 2021
      In the Court of Common Pleas of Bucks County Civil Division at No(s): No.
                                    2017-61052


BEFORE:       BOWES, J., DUBOW, J., and PELLEGRINI, J.*

JUDGEMENT ORDER BY DUBOW, J.:                        FILED NOVEMBER 24, 2021

        Appellant, Scott Pollazzi, appeals from the January 27, 2021 Order1

confirming a binding arbitration award that divided outstanding marital

property between Appellant and his former spouse, after the parties’ divorce

became final.2 Upon review, we dismiss this appeal.

        A detailed recitation of the factual and procedural history of this case

is unnecessary to our disposition. Appellant’s pro se brief fails to comply with

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1 Appellant purported to appeal from the arbitrator’s January 26, 2021 award
rather than the trial court’s Order entered January 27, 2021 confirming the
award. An appeal is properly taken from a trial court order confirming an
arbitration award. 42 Pa.C.S. § 7321.29(a)(3). We have changed the case
caption accordingly.

2 The trial court entered a divorce decree on July 9, 2020, thereby finalizing
the parties’ divorce.
J-S28019-21



the briefing requirements set forth in Pa.R.A.P 2101, 2111-2134 and we are,

therefore, unable to conduct meaningful appellate review.

       It is well settled that “appellate briefs [] must materially conform to

the requirements of the Pennsylvania Rules of Appellate Procedure,” and

that this Court may quash or dismiss an appeal if defects in an appellant’s

brief are substantial. Commonwealth v. Adams, 882 A.2d 496, 497–98

(Pa.   Super.   2005);   Pa.R.A.P.   2101.   See   also   Pa.R.A.P.   2111-2119

(discussing required content of appellate briefs and addressing specific

requirements for each subsection of the brief). “When issues are not

properly raised and developed in briefs, when the briefs are wholly

inadequate to present specific issues for review, a Court will not consider the

merits thereof.” Branch Banking and Trust v. Gesiorski, 904 A.2d 939,

942-43 (Pa. Super. 2006) (citation omitted).

       Although this Court liberally construes materials filed by pro se

litigants, this does not entitle a pro se litigant to any advantage based on his

lack of legal training. Satiro v. Maninno, 237 A.3d 1145, 1151 (Pa. Super.

2020). An appellant’s pro se status does not relieve him of the obligation to

follow the Rules of Appellate Procedure. Jiricko v. Geico Ins. Co., 947 A.2d

206, 213 n.11 (Pa. Super. 2008). Ultimately, “any layperson choosing to

represent [himself] in a legal proceeding must, to some reasonable extent,

assume the risk that [his] lack of expertise and legal training will prove [his]

undoing.” Branch Banking and Trust, 904 A.2d at 942 (citations omitted).

“This Court will not act as counsel and will not develop arguments on behalf

                                      -2-
J-S28019-21



of an appellant.” Commonwealth v. Kane, 10 A.3d 327, 331 (Pa. Super.

2010) (citation omitted).

       As stated above, Appellant’s pro se brief fails to conform to the basic

requirements of appellate advocacy. Pa.R.A.P. 2111(a) specifies that matters

must be included in an appellate brief under separate and distinct titled

sections provided in a particular order. Appellant’s brief does not include (1)

a statement of jurisdiction, (2) the order in question, (3) a statement of the

scope and standard of review, (4) a statement of the questions involved,3

(5) a statement of the case, (6) a summary of the argument, (7) a distinct

argument section, (8) a short conclusion stating the precise relief sought,

(9) a copy of the relevant opinion below, (10) a copy of the Statement of

Errors Complained of on appeal, or (11) certificates of compliance. See

Pa.R.A.P. 2111(a)(1)-(6), (8)-(11).

       Instead, Appellant’s brief is divided into two sections: “Background of

this property dispute” and “Issues that the court got wrong and should be

reversed to correct.” Appellant’s Br. at 1, 8. In both, Appellant raises

grievances regarding the divorce, but fails to do so in any organized fashion.

Crucially, Appellant fails to provide a single citation to relevant case law or


____________________________________________


3 Appellant’s brief does contain a section entitled “Issues that the court got
wrong and should be reversed to correct,” but this section does not conform
to the requirements of Pa.R.A.P. 2116. Appellant’s Br. at 8-16. While the
section begins with an enumerated list of nine specific financial grievances,
none of them identify a point of trial court error to be corrected on appeal.



                                           -3-
J-S28019-21



statutes, and, consequently, fails to provide any discussion of legal authority

applied and analyzed under the facts of this case. See Pa.R.A.P. 2119(a),

(b).

       These substantial deficiencies not only violate the Rules of Appellate

Procedure, but, more importantly, preclude this Court from engaging in

meaningful appellate review. See Pa.R.A.P. 2101. Accordingly, we are

constrained to dismiss the appeal.

       Appeal dismissed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/24/2021




                                     -4-